Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 1 of 25 PageID #: 326



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  TURRET LABS USA, INC.,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     19-CV-6793(EK)(RML)
                  -against-

  CARGOSPRINT, LLC and JOSHUA WOLF,
  individually,

                         Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

            Turret Labs USA, Inc. (“Turret”) brings this action

 against CargoSprint, LLC (“CargoSprint”) and its CEO, Joshua

 Wolf.   Turret alleges that the Defendants accessed its

 proprietary software under false pretenses, then misappropriated

 its trade secrets.

            In its first amended complaint, Plaintiff alleged that

 Defendants’ conduct violated the Racketeer Influenced and

 Corrupt Organizations Act (“RICO”), the Defend Trade Secrets Act

 (“DTSA”), and the Computer Fraud and Abuse Act (“CFAA”).            That

 complaint also alleged state-law violations:          misappropriation

 of trade secrets, unfair competition, conversion and defamation.

            Defendants moved to dismiss the first amended

 complaint.    Following this, Plaintiff moved to amend; they

 attached a proposed second amended complaint (the “SAC”) to


                                       1
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 2 of 25 PageID #: 327



 their motion.    The proposed SAC would drop the RICO count; it

 would also include additional factual allegations as to the

 remaining claims.     Defendants opposed the motion to amend as

 futile.   For the sake of efficiency, Plaintiff’s motion to amend

 is granted and the Court construes Defendants’ motion to dismiss

 as being made against the SAC.       For the reasons that follow, the

 Court grants that motion to dismiss in part and denies it in

 part.

                                    Background

            The gravamen of Turret’s complaint is that Defendants

 should never have had access to Turret’s proprietary software,

 because CargoSprint is not the type of business for which the

 software was intended — namely, a “freight forwarder.”

 Nevertheless, Defendants allegedly schemed to obtain such

 access, and ultimately stole Turret’s trade secrets to develop a

 competing product.

            The following facts are alleged in the SAC.           Turret

 developed and owns all rights to a logistics-management software

 program it calls Dock EnRoll.       SAC ¶¶ 17-18, 52.      The program is

 designed to facilitate the hand-off of air cargo arriving in the

 United States to ground transporters, and the payment of

 associated storage and handling fees.         Id. ¶¶ 16-17.    Dock

 EnRoll was created for exclusive use by freight forwarders,

 which are entities that arrange for merchandise to be shipped by

                                      2
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 3 of 25 PageID #: 328



 air and stored upon arrival.       Id. ¶ 16.    The program allows

 freight forwarders to pay “ground handling warehouse operators”

 and to schedule shipments efficiently “based on synchronized

 real-time United States Customs release notifications.”            Id.

 ¶¶ 16-17.    It took two years to create Dock EnRoll, the “first

 software of its kind,” with twenty-five employees working

 approximately 132,000 total hours.        Id. ¶¶ 17-18.

             In 2008, Turret entered into an exclusive licensing

 agreement with Lufthansa Cargo Americas (“Lufthansa”).            Id.

 ¶ 19.   This agreement allowed Lufthansa, a cargo airline, to

 provide Lufthansa’s customers with access to Dock EnRoll.            See

 id. ¶¶ 19-20.    Turret gave Lufthansa complete control over “who

 could access and use Dock EnRoll.”        Id. ¶ 20; see also id.

 ¶ 21(f) (“User Access for Dock EnRoll is managed by Lufthansa

 only, and no other party has access without Lufthansa’s

 authority.”).    However, Turret alleges that pursuant to the

 licensing agreement, “Lufthansa would only permit registration

 to freight forwarders” and that Lufthansa would “restrict[] the

 authorized access of the registered freight forwarders to . . .

 specified use[s].”     Id. ¶¶ 17, 20, 21(i), 21(j).        Lufthansa was

 also “required . . . to adopt strict procedures such as user

 name and password protections” for freight-forwarding customers.

 Id. ¶ 21(j).    These obligations allegedly emanated from two

 documents — the Lufthansa Information Security Policy and

                                      3
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 4 of 25 PageID #: 329



 Lufthansa List of Procedures for Dock EnRoll — which Plaintiff

 calls the “Security Documents.”          Id. ¶ 21(d), (e).

             Turret claims that it took other protective measures

 to limit access to Dock EnRoll, including by ensuring that:

       Dock EnRoll’s “[d]evelopment, test, and production

        environments reside in a secure Mindshift Datacenter . . .

        with constant monitoring”;

       “[a]ll servers are locked in monitored cages” that staff

        “need to pass biometric scanning” to access;

       “[o]perational control and network governance of the assets

        residing in the Mindshift Datacenter are protected through”

        the Security Documents; and

       the “Front-End user interface of Dock EnRoll is accessible

        only via encrypted HTTP/SLL tunnels.”

 Id. ¶ 23(a), (b), (d), (e).

             The SAC refers to the licensing agreement and Security

 Documents only generally, however, pointing to no specific

 provisions in these documents.       While Turret alleges generally

 that pursuant to the licensing agreement, “Lufthansa would only

 permit registration to freight forwarders,” see ¶¶ 21(i), 17, it

 does not specifically allege that any particular provision of




                                      4
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 5 of 25 PageID #: 330



 the software licensing agreement, the Security Documents, or any

 other document required Lufthansa to do so. 1

            At oral argument on CargoSprint’s motion to dismiss

 the first amended complaint, the Court pressed Turret’s lawyers

 to clarify the nature of Lufthansa’s obligation to “strictly”

 limit access to Dock EnRoll only to freight forwarders.

 Specifically, the Court attempted to drill down on whether

 Turret was alleging a contractual duty.         Turret’s attorney

 responded:

       [W]e could amend [the first amended complaint] and
       represent that there was a protocol in place to
       ensure that the parties using the program were
       freight forwarders. Whether I could allege that
       there was a binding contract, I don’t think that’s
       required under the law. I think it’s more of a
       representation that would be required.

 Transcript of Oral Argument at 26:15-21 (Aug. 14, 2020).

            Despite this colloquy, the proposed SAC does not

 contain any specific allegation about a “protocol” in place.

 Instead, it avers simply that “based on Lufthansa’s protocols,

 no freight forwarder or other user would have been granted

 access to . . . the platform.”       SAC ¶ 31.    Nor does the SAC

 plead any new and specific factual content concerning the nature

 of Lufthansa’s obligation to limit access to Dock EnRoll —




       1The SAC also mentions a “Dock EnRoll Rule Book,” but does not
 describe what that document contains. See id. ¶ 79.

                                      5
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 6 of 25 PageID #: 331



 instead, it adds the general statement that “Pursuant to the

 licensing agreement, Lufthansa would control who could access

 and use Dock Enroll.”      Id. ¶ 20.       And despite the colloquy

 above, the SAC makes no allegation whatsoever concerning

 “representations” that Lufthansa solicited or obtained from

 users.

            CargoSprint is not in the freight forwarding business,

 according to Turret.      Id. ¶ 26 (describing CargoSprint as a

 “payment processing company”).       Nevertheless, and despite the

 alleged security precautions discussed above, CargoSprint was

 able to gain “unfettered” access to Dock EnRoll.           Id. ¶ 31.

 Turret alleges that CargoSprint used this unauthorized access to

 “steal Dock EnRoll’s trade secrets involving algorithms,

 calculations, design patterns, and methods of dock availability

 schedule optimization.”      Id. ¶ 25.

            It is unclear when and how CargoSprint obtained access

 to Dock EnRoll.     Plaintiff alleges that in 2014, Joshua Wolf,

 CargoSprint’s CEO, “contacted” Turret’s CEO and falsely

 “represented that CargoSprint . . . was registered as a freight-

 forwarder.”    Id. ¶ 23.    Turret does not, however, allege that

 CargoSprint gained access to Dock EnRoll as a result of this

 misrepresentation.     Instead, Turret frames the possible means of

 CargoSprint’s access in the alternative:           CargoSprint accessed

 Dock EnRoll either “through Lufthansa” by “[f]alsely holding

                                        6
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 7 of 25 PageID #: 332



 themselves out as a freight forwarder,” or by using the existing

 log-in credentials of a freight forwarding company called

 “Damco.”   Id. ¶ 71; see also id. ¶ 24.        Plaintiff alleges that

 CargoSprint went on to gain access “through a Lufthansa

 employee” to “technical information and [] algorithms[,]” and

 that no customer should have been given such “expansive” access.

 Id. ¶¶ 30-31, 34.

            CargoSprint allegedly “reverse engineer[ed]” this

 technical information to develop an “identical,” competing

 software called “SprintPass,” which it unveiled in 2018.            Id.

 ¶ 29.   Turret claims that CargoSprint misappropriated its trade

 secrets, including the software’s “methodology for organizing

 and accumulating data” from “air cargo electronic handling

 systems”; “computing . . . solutions” that coordinate “dock

 availability . . . for forwarder’s [sic] truck pickups”;

 scheduling systems that “optimiz[e] available docks for

 dangerous cargo and perishables pickup”; programs that

 facilitate U.S. Customs clearance; and algorithms consisting of

 “storage charge and fee storage calculations.”          Id. ¶¶ 30,

 54(a)-(f).    SprintPass’s features also include “a direct

 encrypted tunnel to U.S. Customs,” a function no competing

 program besides Dock EnRoll had previously offered, as well as

 Dock EnRoll’s “dock schedule optimization” and “terminal fee

 payment” features.     Id. ¶ 36.

                                      7
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 8 of 25 PageID #: 333



            As a result of competition from SprintPass, Turret’s

 business is suffering.      See, e.g., id. ¶ 49.      SprintPass offers

 its service free to customers that sign an exclusivity

 agreement.    Id. ¶ 38.    Turret alleges that CargoSprint is

 profiting further by disparaging Turret’s offering.           Plaintiff

 claims that in 2018, defendant Wolf approached certain companies

 “involved in business dealings” with Plaintiff and “told them

 that the SprintPass system did everything Dock EnRoll did and

 was superior to Dock EnRoll and that Lufthansa would soon be

 terminating its agreement with Plaintiff.”          Id. ¶ 39.    As a

 result, one of those companies — Mercury Air Cargo — stopped

 using Dock EnRoll and began using SprintPass.          Id. ¶¶ 40-41.

 Lufthansa did not, however, actually terminate its contract with

 Turret.   Id. ¶ 42.

                                   Legal Standards

 A.         Motion to Amend

            It is well-settled that when a plaintiff seeks to

 amend the complaint while a motion to dismiss is pending, the

 Court has a variety of options.          E.g., Kilpakis v. JPMorgan

 Chase Fin. Co., LLC, 229 F. Supp. 3d 133, 139 (E.D.N.Y. 2017).

 If the proposed amendments “d[o] not seek to add new claims or

 parties, and the Defendants have had a sufficient opportunity to

 respond . . . then, for the purposes of procedural efficiency,

 the merits of the pending motion to dismiss ought to be

                                      8
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 9 of 25 PageID #: 334



 considered in light of the proposed amended complaint.”            Id.

 (collecting cases); see also, e.g., S.F. v. Archer–Daniels-

 Midland Co., No. 13-CV-634S, 2014 WL 1600414, at *1 (W.D.N.Y.

 Apr. 21, 2014) (granting the motion to amend and construing the

 motion to dismiss against the amended complaint), aff'd, 594 F.

 App'x 11 (2d Cir. 2014).

            Turret’s proposed SAC does not bring new causes of

 action (instead, it removes one) or add new parties.           Defendants

 filed a letter opposing the motion to amend, reiterating many of

 the arguments from their motion to dismiss the first amended

 complaint.    Further, Defendants responded to the SAC itself,

 arguing that the amendment would be futile in light of the

 insufficiency of the allegations as supplemented.           See, e.g.,

 Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282

 F.3d 83, 87 (2d Cir. 2002) (standard for assessing futility is

 whether the proposed amendments could withstand a motion to

 dismiss under Rule 12(b)(6)).       Therefore, for the sake of

 efficiency, the Court grants the motion to amend and construes

 Defendants’ motion to dismiss as against the SAC.

 B.         Motion to Dismiss

            In reviewing a Rule 12(b)(6) motion, the Court must

 accept all factual allegations in the complaint as true and draw

 all reasonable inferences in the plaintiff’s favor.           See Lundy

 v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 113

                                      9
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 10 of 25 PageID #: 335



 (2d Cir. 2013).     However, only “a plausible claim for relief

 survives a motion to dismiss.”        LaFaro v. N.Y. Cardiothoracic

 Grp., PLLC, 570 F.3d 471, 476 (2d Cir. 2009).           “A claim has

 facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.”           Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009).          However, conclusory

 allegations are “not entitled to be assumed true.”           Id.   “A

 pleading that offers labels and conclusions or a formulaic

 recitation of the elements of a cause of action will not do.”

 Id. (internal quotations omitted).

                                      Discussion

 A.          Defend Trade Secrets Act

             The Defend Trade Secrets Act provides a federal cause

 of action for trade-secret misappropriation involving a nexus to

 interstate commerce.      18 U.S.C. § 1836(b).      To establish the

 existence of a trade secret, a plaintiff must demonstrate, as a

 threshold matter, that the property in question is comprised of

 “financial, business, scientific, technical, economic, or

 engineering information” including “formulas, designs,

 prototypes, methods, techniques, processes, procedures,

 programs, or codes.”      18 U.S.C. § 1839(3).      The plaintiff must

 then satisfy two additional statutory requirements:            First, the

 owner of the purported trade secret must have “taken reasonable

                                      10
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 11 of 25 PageID #: 336



 measures to keep such information secret,” and second, the

 information must “derive[] independent economic value, actual or

 potential, from not being generally known to, and not being

 readily ascertainable through proper means by, another person

 who can obtain economic value from the disclosure or use of the

 information.”     Id. § 1839(3)(b).       Here, Turret’s SAC fails as a

 matter of law because it has not adequately alleged that it took

 reasonable measures to keep its information secret from third

 parties.

             In evaluating reasonable secrecy measures, courts in

 this Circuit generally look to whether confidentiality or

 nondisclosure agreements are in place and whether the

 information is guarded by physical- or cyber-security

 protections.     See, e.g., Charles Ramsey Co., Inc. v. Fabtech-NY

 LLC, No. 118-CV-0546, 2020 WL 352614, at *16 (N.D.N.Y. Jan. 21,

 2020) (citing cases).      The DTSA “does not provide further

 guidance on what constitutes ‘reasonable measures’ to keep the

 information secret, and the Second Circuit has not yet construed

 this statutory term.”      Xavian Ins. Co. v. Marsh & McLennan

 Companies, Inc., No. 18-CV-8273, 2019 WL 1620754, at *4

 (S.D.N.Y. Apr. 16, 2019).       What measures are “reasonable” must

 depend in significant part on the nature of the trade secret at

 issue.    E.g., ClearOne Comm'ns, Inc. v. Bowers, 643 F.3d 735,

 768 (10th Cir. 2011) (“There is no precise definition of what

                                      11
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 12 of 25 PageID #: 337



 ‘reasonable measures’ are; what is reasonable depends on the

 situation.”); Adler v. Loyd, No. 20-CV-00048, 2020 WL 6060302,

 at *8 (D.D.C. Oct. 14, 2020) (“A reasonable measure depends on

 the circumstances, not any bright-line rule.”).

             Here, the alleged trade secret consisted primarily, if

 not entirely, of the product’s functionality — functionality

 that is made apparent to all users of the program.           In such a

 circumstance, the physical security of the plaintiff’s own

 servers are mostly beside the point, and the “reasonable

 measures” analysis must focus heavily on who is given access,

 under what contractual arrangements, and with what attendant

 disclosures and representations.          This was the case, for

 example, in Broker Genius, Inc. v. Zalta, 280 F. Supp. 3d 495

 (S.D.N.Y. 2017), where the plaintiff alleged that the

 functionality of its “AutoPricer v.3” software constituted a

 trade secret.     The Broker Genius court began by recognizing that

 “the UX/UI [user experience / user interface] of AutoPricer v.3

 is made readily apparent to every single user of the software.”

 Id. at 517.     The court went on to deny Broker Genius’s motion

 for a preliminary injunction, holding that it was unlikely to

 succeed on the merits without establishing that a contractual

 duty of confidentiality ran to the software’s users.            Id. at 498

 (noting that “Broker Genius discloses the information that it

 alleges to be its trade secrets to each of its licensees as a

                                      12
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 13 of 25 PageID #: 338



 matter of course,” and yet “it has not shown that it required

 those licensees to maintain the confidentiality of user-facing

 elements of [its] software”); Art & Cook, Inc. v. Haber, 416 F.

 Supp. 3d 191, 197 (E.D.N.Y. 2017) (reasonable measures not

 established by trade secret’s owner speaking “to [d]efendant

 many times about confidentiality” and asking defendant “to sign

 an employee handbook and non-disclosure agreement . . . though

 [d]efendant refused to sign”).

             The SAC effectively concedes that Turret delegated

 total control over the sharing of Dock EnRoll to Lufthansa.             See

 SAC ¶ 20 (“Pursuant to the licensing agreement, Lufthansa would

 control who could access and use Dock EnRoll.”); id. ¶ 21(f)

 (“User Access for Dock EnRoll is managed by Lufthansa only.”).

 As in Broker Genius, every customer that Lufthansa gave access

 to Dock EnRoll would, by definition, be privy to the functions

 that Turret calls a trade secret — for example, the functions

 facilitating scheduling and payment.         And absent from the

 instant complaint is any specific allegation that Dock EnRoll’s

 customers, or Lufthansa, were contractually required to keep

 Turret’s proprietary information confidential.           Turret does

 allege generally that “Lufthansa would only permit registration

 to freight forwarders,” SAC ¶ 21(i), and that Plaintiff and

 Lufthansa were somehow “restricting the authorized access of the

 registered freight forwarders to . . . specified use[s].”             Id.

                                      13
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 14 of 25 PageID #: 339



 ¶ 21(j).    However, Turret provides no factual content whatsoever

 in support of these bald assertions, and invokes no specific

 provisions of the licensing agreement to support them.

             Where a contract’s terms are central to a plaintiff’s

 cause of action, the plaintiff has an obligation to plead the

 contract’s terms in sufficient detail to establish a plausible

 basis for liability.      For instance, a breach of contract claim

 will be dismissed as “too vague and indefinite[] where the

 plaintiff fails to allege, in nonconclusory fashion, the

 essential terms of the parties’ purported contract, including

 the specific provisions of the contract upon which liability is

 predicated.”     Highlands Ins. Co. v. PRG Brokerage, Inc., 01-CV-

 2272, 2004 WL 35439 at *8 (S.D.N.Y. Jan. 6, 2004); see also,

 e.g., Window Headquarters, Inc. v. MAI Basic Four, Inc., No. 91-

 CV-1816, 1993 WL 312899 at *3 (S.D.N.Y. 1993) (in a breach of

 contract action, “[a] plaintiff is not required to attach a copy

 of the contract or plead its terms verbatim,” but “must set

 forth the terms of the agreement upon which liability is

 predicated”) (internal citations omitted)).          This principle

 holds true for trade secret claims as well.          See, e.g.,

 Principia Partners LLC v. Swap Fin. Grp., LLC, No. 18-CV-7998,

 2019 WL 4688711, at *3 (S.D.N.Y. Sept. 26, 2019) (“Plaintiff

 alleges unspecified ‘confidentiality obligations,’ but fails to

 describe what those obligations were, how they restrained use of

                                      14
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 15 of 25 PageID #: 340



 the software, or how they were violated by Defendant.”) internal

 citation omitted)); Lawrence v. NYC Med. Practice, P.C., No. 18-

 CV-8649, 2019 WL 4194576, at *5 (S.D.N.Y. Sept. 3, 2019)

 (allegations that employee agreements contained “trade secret

 protections” were insufficient where plaintiff pleaded “no

 further facts regarding these ‘trade secret protections’”).

             Here, as noted, Turret cites to no specific terms of

 the licensing agreement, despite being a party to that agreement

 and invoking it in the SAC.       See, e.g., SAC ¶ 21(j) (alleging

 that Turret required Lufthansa to “adopt strict procedures such

 as username and password protections,” but providing no

 indication where this requirement comes from).           And as set out

 in the Background section, above, Turret’s attorney effectively

 conceded at oral argument that no such contractual arrangement

 exists, despite Turret’s vague reliance on the “licensing

 agreement” with Lufthansa in the SAC.         Nor does Turret point to

 any specific practices intended to limit access to freight

 forwarders, whether or not contractually required.

             These shortcomings are fatal to Plaintiff’s claims.

 See, e.g., Mintz v. Mktg. Cohorts, LLC, No. 18-CV-4159, 2019 WL

 3337896, at *6 (E.D.N.Y. July 25, 2019) (DTSA claim failed

 because plaintiff “did not require defendants to sign a non-

 disclosure agreement [or] any sort of covenant to protect” the

 alleged secrets); Mason v. AmTrust Fin. Servs., Inc., No. 19-CV-

                                      15
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 16 of 25 PageID #: 341



 8364, 2020 WL 1330688, at *3 (S.D.N.Y. Mar. 23, 2020) (granting

 12(b)(6) motion on trade secrets claims where plaintiff did not

 require any written contract before handing the product in

 question over to the defendant for its use); Charles Ramsey,

 2020 WL 352614, at *16      (same, where complaint contained no

 allegations of contractual confidentiality agreements).

             Turret claims that it protected its purported trade

 secrets through other means, but these protections do not reach

 the ultimate users of the software or limit their use or sharing

 of the program.     For example, Turret pleads that it locked its

 servers in monitored cages, and that the data flowing to and

 from the American, Canadian and Mexican customs services was

 encrypted on route.      SAC ¶ 21(b), (c).     The SAC also alleges,

 nebulously, that certain “Security Documents” contain

 “[p]rocedures for security and access to users.”           Id. ¶ 21(e);

 see also id. ¶ 21(d) (offering that the Security Documents are

 confidential and would be produced in discovery).           These

 measures cannot overcome the fact that Turret pleads nothing in

 respect of Lufthansa’s purported obligation to limit access to

 the program to freight forwarders (or even a de facto practice

 of limiting access accordingly).          Given the nature of the trade

 secrets at issue, these allegations are akin to a Plaintiff

 having pleaded that he locked all the upstairs windows of his



                                      16
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 17 of 25 PageID #: 342



 house, while remaining silent on whether the front and back

 doors were left wide open.

             Therefore, the SAC does not plausibly plead the

 existence of a trade secret in the Dock EnRoll software.             The

 DTSA claim is dismissed as a matter of law.

 B.          Common-Law Misappropriation of Trade Secrets

             The elements of a misappropriation of trade secrets

 claim under New York common law “are fundamentally the same as

 those sustaining a claim under the DTSA.”          See Kraus USA, Inc.

 v. Magarik, No. 17-CV-6541, 2020 WL 2415670, at *5 (S.D.N.Y. May

 12, 2020) (internal quotations omitted).          They require a

 plaintiff to show “(1) that it possessed a trade secret, and (2)

 that the defendants used that trade secret in breach of an

 agreement, confidential relationship or duty, or as a result of

 discovery by improper means.”        N. Atl. Instruments, Inc. v.

 Haber, 188 F.3d 38, 43–44 (2d Cir. 1999).          Therefore, for

 substantially the same reasons that the SAC fails to plead a

 DTSA claim, Turret fails to state a claim for misappropriation

 of trade secrets under New York law.

 C.          Unfair Competition

             Turret fails to state a claim for unfair competition.

 “A claim for unfair competition based on the same allegations as

 a claim for misappropriation of trade secrets is treated as a

 single cause of action.”       Uni-Sys., LLC v. United States Tennis

                                      17
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 18 of 25 PageID #: 343



 Ass'n, Inc., 350 F. Supp. 3d 143, 179 (E.D.N.Y. 2018)

 (collecting cases).       Where, as here, a plaintiff’s unfair

 competition claim is premised on the same allegations as the

 misappropriation claim, see SAC ¶¶ 77-88, it must be dismissed

 as duplicative.     Id.

 D.          Conversion

             Turret also brings a state-law conversion claim.           “A

 conversion takes place when someone, intentionally and without

 authority, assumes or exercises control over personal property

 belonging to someone else, interfering with that person’s right

 of possession.”     Colavito v. N.Y. Organ Donor Network, Inc., 8

 N.Y.3d 43, 49-50 (2006).       “An essential element of conversion is

 ‘unauthorized dominion’ to the exclusion of the rights of the

 plaintiff.”     Pure Power Boot Camp, Inc. v. Warrior Fitness Boot

 Camp, LLC, 813 F. Supp. 2d 489, 535 (S.D.N.Y. 2011).            Cases of

 “pure copying” do not satisfy the required elements of

 conversion.     Fischkoff v. Iovance Biotherapeutics, Inc., 339 F.

 Supp. 3d 408, 415 (S.D.N.Y. 2018).         Turret alleges only that

 Defendants accessed and copied its trade secrets; there is no

 allegation in the SAC that Plaintiff was deprived of (or

 excluded from) the use of any component of its software.             The

 conversion claim is therefore dismissed.




                                      18
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 19 of 25 PageID #: 344



 E.          Computer Fraud and Abuse Act

             Under the CFAA, a plaintiff must allege that the

 defendant “intentionally accesse[d] a protected computer without

 authorization,” and as a result, caused “damage” or “loss” in

 excess of $5,000.      18 U.S.C. § 1030(a)(5), (c)(4)(a)(i)(I).

 Here, Defendants argue that this claim fails because Turret has

 not plausibly alleged the kind of damage or loss that is

 cognizable under the CFAA.

             The value of stolen intellectual property is not

 counted towards the CFAA’s damage and loss calculation.            The

 statute defines “loss” to include “any reasonable cost to any

 victim, including the cost of responding to an offense,

 conducting a damage assessment, and restoring the data, program,

 system, or information to its condition prior to the offense,

 and any revenue lost, cost incurred, or other consequential

 damages incurred because of interruption of service.”            18 U.S.C.

 § 1030(e)(11).     “Damage” means “any impairment to the integrity

 or availability of data, a program, a system, or information.”

 18 U.S.C. § 1030(e)(8).       Thus, the statute reaches only those

 losses emanating more directly from the computer intrusion

 itself:    the cost of investigating the intrusion and patching

 and repairing the system.       Moreover, the only lost revenue

 recoverable under the CFAA is that which is lost because the

 intrusion has brought down the operations of the victim’s

                                      19
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 20 of 25 PageID #: 345



 system.    “[T]he plain language of the statute treats lost

 revenue as a different concept from incurred costs, and permits

 recovery of the former only where connected to an ‘interruption

 in service.’”     Nexans Wires S.A. v. Sark-USA, Inc., 166 F. App'x

 559, 562 (2d Cir. 2006).

             Turret’s loss allegations in the SAC are conclusory —

 they say only that “losses are well in excess of $5,000,” and

 recite the statutory definition for loss.          SAC ¶¶ 111, 114.

 This is insufficient as a matter of law.          See, e.g., Fink v.

 Time Warner Cable, No. 08-CV-9628, 2009 WL 2207920, *4 (S.D.N.Y.

 July 23, 2009) (dismissing a CFAA claim because the “allegation

 merely parrot[ed] the statutory language and [was] thus

 insufficiently factual to frame plausibly the damages element of

 Plaintiff's CFAA claim”); see also Reis, Inc. v. Lennar Corp.,

 No. 15-CV-7905, 2016 WL 3702736, at *6 (S.D.N.Y. July 5, 2016)

 (“Plaintiffs make no allegations that the investigation was for

 the purpose of looking into any damage to data, programs, or

 server system, other than the conclusory statement that they

 ‘expend[ed] time, money, and resources (aggregating at least

 $5,000 in value) to conduct an investigation into the intrusion

 and a damages assessment.’”).        Plaintiff makes no plausible

 allegation that it incurred costs in assessing any security

 breach, see Univ. Sports Pub. Co. v. Playmakers Media Co., 725

 F. Supp. 2d 378, 387 (S.D.N.Y. 2010), or that it lost “good will

                                      20
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 21 of 25 PageID #: 346



 or business” from the “impairment or unavailability of data or

 systems.”    Register.com, Inc. v. Verio, Inc., 126 F. Supp. 2d

 238, 252 n.12 (S.D.N.Y. 2000).        Accordingly, the CFAA claim is

 dismissed.

 F.          Defamation

             Turret brings a defamation claim with regard to CEO

 Joshua Wolf’s alleged statements to Dock EnRoll customers that

 SprintPass is “superior” to Dock EnRoll and that “Lufthansa

 would soon be terminating its agreement with Turret.”            Under New

 York law, the elements of oral defamation (i.e. slander) are:

 “(i) a defamatory statement of fact, (ii) that is false, (iii)

 published to a third party, (iv) of and concerning the

 plaintiff, (v) made with the applicable level of fault on the

 part of the speaker, (vi) either causing special harm or

 constituting slander per se, and (vii) not protected by

 privilege.”     Sleepy's LLC v. Select Comfort Wholesale Corp., 909

 F.3d 519, 528 (2d Cir. 2018) (internal quotations omitted).

             Statements of opinion cannot be the subject of a

 defamation claim.      E.g., Gross v. New York Times Co., 82 N.Y.2d

 146, 152-53 (1993).      And defendant Wolf’s comment that

 SprintPass is “superior” to Dock EnRoll is a statement of

 opinion.    See, e.g., Goldman v. Barrett, No. 15-CV-9223, 2016 WL

 5942529, at *4 n.6 (S.D.N.Y. Aug. 24, 2016) (“[A]ny implication

 that Plaintiffs are inferior . . . is a non-actionable statement

                                      21
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 22 of 25 PageID #: 347



 of opinion; it is merely an expression of one’s view of

 another.” (internal quotations omitted)).          Accordingly, the

 claim that that statement was defamatory cannot proceed.

             Wolf’s statement that “Lufthansa would soon be

 terminating its agreement with Plaintiff,” however, is

 actionable because it comprises (at least) a mix of opinion and

 fact.   “[A]n opinion that implies that it is based upon facts

 which justify the opinion but are unknown to those reading or

 hearing it, is a mixed opinion and is actionable.”           Davis v.

 Boeheim, 24 N.Y.3d 262, 269 (2014) (cleaned up).           Here, a

 reasonable listener might have inferred that Wolf “had knowledge

 of facts, unknown to the audience, which support[ed] the

 assertions [] made.”      Kasavana v. Vela, 172 A.D.3d 1042, 1046

 (1st Dep’t 2019).      The listener might base that inference on

 Wolf’s position in the industry, in part:          Wolf and his company

 had a business relationship with Lufthansa and CargoSprint

 competed directly with Turret.        The listener might also base

 that inference on the nature of the statement itself.            Wolf’s

 alleged choice of words conveys a sense of definiteness — he

 says that Lufthansa “would” (not might) terminate its

 relationship with Turret.       It also conveys a sense of imminence

 — that termination would occur “soon.”         In the circumstances,

 these aspects of the alleged statement could plausibly suggest

 to a reasonable listener that Wolf was in possession of facts

                                      22
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 23 of 25 PageID #: 348



 unknown to his audience that would support his assertion.             See,

 e.g., Slue v. New York Univ. Med. Ctr., 409 F. Supp. 2d 349, 370

 (S.D.N.Y. 2006) (“definite and unambiguous” statements

 concerning facts known to the speaker were ones of “mixed

 opinion”).

             As to falsity, the SAC pleads that Lufthansa did not,

 in fact, cease using Dock EnRoll; thus, the statement proved

 false.    Defendants argue, however, that the statement is not

 actionable because it was a prediction of future events not

 “capable of being proven true or false” at the time it was

 uttered.    They cite Finkelstein v. Wachtel, No. 00-CV-2672, 2003

 WL 1918309, at *7 (S.D.N.Y. Apr. 21, 2003), where the court

 dismissed a slander claim predicated on a lawyer’s statement

 that the Massachusetts Attorney General “was going to be”

 involved in a forthcoming       investigation and that the

 investigation would be a “very dirty business.”           It is true that

 “[s]peculations as to the motivations and potential future

 consequences of proposed conduct generally are not readily

 verifiable” and cannot be the basis for defamation.            Gross v.

 New York Times Co., 180 A.D.2d 308, 312 (1st Dep’t 1992), rev’d

 in part on other grounds, 82 N.Y.2d 146 (1993).           But as alleged,

 defendant Wolf’s statement goes beyond a mere “prediction” of

 what might occur in the future for the reasons set out above —

 namely, the definiteness and imminence in which the statement

                                      23
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 24 of 25 PageID #: 349



 was couched.     Moreover, whether or not Lufthansa had decided, at

 that point, to stop using Dock EnRoll was capable of being

 proven at the time of Wolf’s utterance, and may be ascertained

 in discovery.     Accordingly, the defamation claim may proceed

 over an objection that this statement constitutes mere

 prediction.

             Defendants also argue that the defamation claim fails

 because Turret has not pleaded special damages, i.e. “the loss

 of something having economic or pecuniary value.”           Rufeh v.

 Schwartz, 50 A.D.3d 1002, 1004 (2d Dep’t 2008).           A complaint

 that “sets forth damages in round numbers which amount to mere

 general allegations of lost sales from unidentified lost

 customers” is insufficient.       Vigoda v. DCA Prods. Plus Inc., 293

 A.D.2d 265, 266 (1st Dep’t 2002).         Here, however, the SAC

 alleges that after Wolf’s statement, Mercury Air Cargo stopped

 using Dock EnRoll and switched to SprintPass.           This loss of a

 named customer is sufficient to plead special damages.            Squire

 Records, Inc. v. Vanguard Recording Soc. Inc., 19 N.Y.2d 797,

 798–99 (1967) (“In this action for slander of title or injurious

 falsehood, special damages are sufficiently alleged because of

 the specific naming of the customers lost.          If further

 itemization or allocation of damages is required it may be

 obtained by a bill of particulars or pretrial deposition.”); see

 also De Marco-Stone Funeral Home Inc. v. WRGB Broad. Inc., 203

                                      24
Case 1:19-cv-06793-EK-RML Document 35 Filed 02/12/21 Page 25 of 25 PageID #: 350



 A.D.2d 780, 781 (3d Dep’t 1994) (“When, as here, the special

 damage claimed is a loss of customers, there must be evidence of

 particular persons who ceased to be or refused to become

 customers.” (citing Drug Research Corp. v. Curtis Pub. Co., 7

 N.Y.2d 435, 440–41 (1960)).       Therefore, Turret’s defamation

 claim survives the motion to dismiss. 2

                                      Conclusion

             For the reasons set forth above, Plaintiff’s motion to

 amend is granted and Defendants’ motion to dismiss is construed

 as against the second amended complaint.          Defendants’ motion is

 granted as to Plaintiff’s Defend Trade Secrets Act, common-law

 misappropriation of trade secrets, conversion, unfair

 competition, and Computer Fraud and Abuse Act claims, and

 granted in part and denied in part as to Plaintiff’s defamation

 claims.



       SO ORDERED.


                                     _/s Eric Komitee____________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      February 12, 2021
             Brooklyn, New York



       2 The defamation claim may proceed in this Court even absent a surviving
 federal claim because Plaintiff invokes this Court’s diversity jurisdiction
 under 28 U.S.C. § 1332.

                                       25
